Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-4, 8-9 and 11-12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383).
Regarding claims 1 and 12, Casey teaches a drum coater (Fig. 1) having a drum wall and diameter and horizontal axis of rotation also comprising a top and bottom section (fig. 9) being adapted to contain tablets (col. 1, lines 9-17) further comprising a coating zone and one or more spray nozzles, a driving means (fig.1 ), wherein as shown in Fig.9, the tablets are pressed against the exterior of the drum by centrifugal force as can be seen by the shift of the tablets in the rotational direction and wherein a substantially annular bed of tablets is formed and a cascade creating means inherently is present given the presence of a cascade as shown in the figure and wherein the cascade occurs in the top of the drum as shown in the figures. Further while Casey does not show operation of the drum coater in a manner that produces an annular bed of tablets extending around the axis of rotation, the configuration of Casey would seem to be such that Casey could produce the effect by increasing rotational speed wherein Casey explicitly states that rotational speed is a known variable in the art (col. 2, lines 38-54). It is the understanding of the examiner the device of Casey is as capable of creating the annular bed as the device of the prior art, although the examiner acknowledges that Casey shows no desire to do this.  However, the point is moot because the configuration of the device is capable of the action although the user may choose to alter the speed at which the device operates. Casey fails to teach both a loosening means and deflecting nozzle.  However, the injection nozzle (40) of Casey would seemingly read upon either part wherein the duplication of one of the parts to create a loosening means and a deflecting nozzle would be considered a mere duplication of parts wherein the Court has long help that in the absence of a new and unexpected result arising from the duplication of a prior art part, a reference to a plurality of said part would be considered obviousness of a prior art reference to a single iteration of said part. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 3-4 and 9, Casey further teaches the presence of an air jet providing means (Fig. 1) in the upper section of the drum to loosen particles stuck in the perforations of the drum that would appear to upon what those of ordinary skill in the art would refer to as an “air knife”.
Regarding claim 8, the teachings of Casey are as shown above.  Casey fails to teach the use of a plurality of his coating machines as a system.  However, this would be considered a mere duplication of parts wherein the Court has long help that in the absence of a new and unexpected result arising from the duplication of a prior art part, a reference to a plurality of said part would be considered obviousness of a prior art reference to a single iteration of said part. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, the teachings of Casey are as shown above. Casey fails to teach wherein the part that could read upon a deflecting nozzle as described above would be in the 2 o’clock position.  The part of Casey (40) would be better described as being in the 1 o’clock position.  However, movement of the nozzle of Casey from the 1 o’clock position to the 2 o’clock position would not fundamentally change the operation of the device of Casey and would be considered an obvious matter of design choice wherein this interpretation is consistent with case law pertaining to such changes. See in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


Claims 5-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383) as applied to claims 1, 3-4, 8-9 and 11-12 above, and further in view of Ehayes (“Raffle and Drum Supplies”, Ehayes.com, available online 8/22/08)(previously provided in parent application).
Regarding claims 5 and 10, the teachings of Casey are as shown above. Casey fails to teach wherein the drum is side loaded and unloaded in an opening in the side of the drum meeting the limitations of the claims.  However, Ehayes shows that when loading rotatable drums with articles wherein the purpose of the drum is to rotate and disperse the articles therein, it is well-known to load the drums from the side with a hatch that would meet the limitations of the current claims (large figure).  Therefore one of ordinary skill in the art would have been motivated to load the drum of Casey from the side as is shown possible by Ehayes because Ehayes shows that when loading and unloading articles into a rotating drum for dispersed said articles, a suitable method of doing so is loading and unloading said articles into the side of the drum.
Regarding claim 6, the drum coater of Casey further comprises a mechanical blower as claimed (Fig. 1)
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383) as applied to claims 1, 3-4, 8-9 and 11-12 above, and further in view of Juergens (USPGPub 2008/0050518).
Regarding claim 7, the teachings of Casey are as shown above. Casey fails to teach the dimensions of the drum as claimed.  However, Juergens teaches that dimensions for tablet drum coaters substantially overlapping the ranges claimed in the current claims [0023].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the drum dimensions of Juergens for the drum dimensions of the drum of Casey as a use of a known drum size in a known drum coater wherein the device of Casey is ready for said improvement in the same manner and wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	Regarding the applicants’ arguments the nozzle of Casey (40) would reasonably read upon an air knife, not even in a vague manner but in a rather specific one.  Air knifes are not defined by their shape but are generally known in the prior art to be long in the same manner as a knife would be as opposed to the classic use of the term “nozzle” which relates to a gas or liquid supply head normally having a point of deposition or spray.  However, as would be expected with an air knife, Fig. 1 of Casey shows a long nozzle having a length the full length of the drum of Casey. Further it is located in the top section of the drum.
	With regards to the applicants’ arguments relating to the use of the phrase “adapted to” as relates to describing the ability of the drum to create an annular bed of tablets around the axis of rotation, it is correct that the examiner interpreted the language “adapted to” in this case as similar to “capable of”.  The reasoning behind this is that it is not apparent what adaptation that is provided to the physical structure (which is what is claimed in an apparatus claim) of a coating device that is configured to perform as claimed and one that it not.  If it is a setting of the machine then this is not a structural modification but rather a recitation of intended use.  Further Casey reasonably implies that changes in speed of the drum are known to be variables that can me modified in drum coating devices that affect the drying of the product (col. 2, line 55 through col. 3, line 3).  Further as relates to the Decision of the Board, while the examiner agrees that there may be not motivation to increase the speed of Casey, that is not the pertinent question in the apparatus claims provided. The more pertinent question is “would the prior art device of Casey require structural modification in order to perform the steps claimed in the current claims” wherein it seems that the prior art device of Casey would be capable of such steps without modification of the parts of Casey.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717